ALLOWABILITY NOTICE
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Independent Claim 10 has been amended, below, to correct a typographical error.  Claims 1-9 and 11-20 are unchanged from the previous claim set, filed by Applicant on May 16, 2022.

The application has been amended as follows: 
10. (Current Amended) A method comprising: 
defining engineering parameters of a proposed cement slurry, the engineering parameters comprising at least a compressive strength requirement, a density requirement, a storage time requirement, and a thickening time requirement; 
selecting, based at least in part on a model of compressive strength, a model of storage time which includes an estimated daily high temperature and an estimated daily low temperature, and the density requirement, at least a cement and mass fraction thereof, at least one supplementary cementitious material and mass fraction thereof, and a water and mass fraction thereof, such that a cement slurry formed from the cement, the at least one supplementary cementitious material, and the water meets or exceeds the compressive strength requirement and the density requirement; 
selecting, based at least in part on a model of thickening time, an accelerator and mass fraction thereof; 4Application No. 16/923,864 Response to Office Action Dated February 15, 2022 
selecting, based at least in part on a model of activator thickening time, an activator and mass fraction thereof; and 
preparing a cement slurry comprising the cement and mass fraction thereof, the at least one supplementary cementitious material and mass fraction thereof, the water and mass fraction thereof, and the cement retarder and mass fraction thereof.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674